                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: / 2-/3 o /I°]



 Daniel Gomez Castrillon,

                            Plaintiff,
                                                           No. 19-CV-9228 (RA)
                       V.
                                                                   ORDER
 Ben-Amun Co., Inc.,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       The Court hereby withdraws this matter from mediation and reschedules the initial

pretrial conference for January 10, 2020 at 11:15 a.m.

SO ORDERED.

Date: December 30, 2019
      New York, NY
                                                          Ro ie Abrams
                                                          United States District Judge
